DETAILED ACTION	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma et al. US 2016/0142714 hereinafter referred to as Toma.
	In regards to claim 1, Toma teaches:
“A video signal conversion method, comprising: receiving an input signal from a video source”
Toma Figure 2 teaches various delivery methods that receive input signals from various sources on the creative side.
	“extracting an image metadata from the input signal; determining whether the input signal corresponds to a high dynamic range (HDR) imaging format according to at least one format information of the image metadata”
	Toma Figure 4 and paragraph [0154] teaches the interpreter that interprets the first
metadata to acquire the characteristic data indicating the luminance range of the first video signal
(HDR metadata interpreter 403).  Toma Figure 9 teaches video decoder 401 extracts HDR metadata and transmits it to interpreter 403.
	“and determining whether a video receiver supports the high dynamic range imaging format”
Toma paragraph [0148] teaches data output apparatus 400 may determine whether conversion processing is necessary by confirming whether the connected display apparatus supports input of the HDR signal in HDMI initialization processing, etc.  The display apparatus is a video receiver.
	“in response to the input signal corresponding to the high dynamic range imaging format and the video receiver being not support the high dynamic range imaging format, generating a conversion command”
	Toma paragraph [0148] teaches based on the conversion auxiliary data, DR converter 405 converts the decoded video signal into the SDR signal.  Toma paragraph [0148] teaches data output apparatus 400 may determine whether conversion processing is necessary by confirming whether the connected display apparatus supports input of the HDR signal in HDMI initialization processing, etc.
	“receiving, by a video processor, the conversion command; converting, by the video processor, the input signal into an output signal corresponding to a standard dynamic range (SDR) imaging format according to the conversion command”
	Toma paragraph [0148] teaches based on the conversion auxiliary data, DR converter 405 converts the decoded video signal into the SDR signal.
“sending, by the video processor, the output signal to the video receiver; and receiving by the video receiver, the output signal in SDR imaging format”
These features are nothing more than displaying on the display.  Toma paragraph [0149] teaches HDMI output unit 406 outputs the second video signal obtained by converting HDR into SDR, and the HDR control information to the display apparatus.
In regards to claim 2, Toma teaches all the limitations of claim 1 and further teaches:
“further comprising: displaying, by a display of the video receiver, the received output signal”
Toma paragraph [0149] teaches HDMI output unit 406 outputs the second video signal obtained by converting HDR into SDR, and the HDR control information to the display apparatus.
In regards to claim 4, Toma teaches all the limitations of claim 1 and further teaches:
“wherein determining whether the video receiver supports the high dynamic range imaging format comprises: determining whether the video receiver supports the high dynamic range imaging format according to hardware efficiency or software information”
Toma teaches in paragraph [0148] data output apparatus 400 may determine whether conversion processing is necessary by confirming whether the connected display apparatus supports input of the HDR signal in HDMI initialization processing, etc.  Toma teaches in [0149] HDMI output unit 406 determines in initialization processing of the transmission protocol (for example, HDMI) whether the display apparatus supports the video output with the luminance range of the HDR signal (first video signal).  This can be either hardware efficiency or software information.
In regards to claim 5, Toma teaches all the limitations of claim 1 and further teaches:
“further comprising: converting, by the video processor, the input signal into the output signal corresponding to the standard dynamic range format according to the at least one format information”
Toma paragraph [0148] teaches based on the conversion auxiliary data, DR converter 405 converts the decoded video signal into the SDR signal.
In regards to claim 8, Toma teaches all the limitations of claim 1 and further teaches:
“further comprising: adjusting, by a resolution processor, resolution of the input signal; and after the resolution processor adjusts the resolution of the input signal, delivering, by the resolution processor, the input signal to the video processor”
Toma paragraphs [0074]-[0075] teaches the data output apparatus may further include a down conversion unit that generates a third video signal by lowering resolution of the first video signal, and the output unit may further output the third video signal to the display apparatus.  This allows the data output apparatus, for example, to change the resolution of the video signal into resolution suitable for the display apparatus or the like.
In regards to claim 9, Toma teaches all the limitations of claim 1 and further teaches:
“wherein the resolution processor is configured to convert the input signal into video signals in some specific resolutions according to a user demand”
Toma Figure 24 illustrates a user having a decision to play or not play a video in a converted formation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Ellis et al. US 8,250,614 hereinafter referred to as Ellis.
In regards to claim 3, Toma teaches all the limitations of claim 1 but does not explicitly teach:
“further comprising: storing, by a storage of the video receiver, the output signal in SDR imaging format, wherein the video receiver has at least one video function, the video receiver executes the at least one video function based on the output signal, and the at least one video function is a storage function, a live broadcast function, or a video editor function”
This feature is nothing more than combining a storage device and a display device.  This is well-known.  For example, Ellis teaches in column 29 lines 15-18 recording device 1406 may be configured to record either standard-definition television programs or high-definition television programs.  Ellis further teaches in column 29 lines 26-28 the components of recording device 1406 may be integrated into other user equipment (e.g., a television, stereo equipment, etc.).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Toma in view of Ellis to have included the features of “further comprising: storing, by a storage of the video receiver, the output signal in SDR imaging format, wherein the video receiver has at least one video function, the video receiver executes the at least one video function based on the output signal, and the at least one video function is a storage function, a live broadcast function, or a video editor function” because users may therefore benefit from systems and methods that allow the users to view program listings and access media content provided by any combination of service providers, media vendors, and other content providers to which the users may have access (Ellis column 2 lines 50-54).
In regards to claim 7, Toma teaches all the limitations of claim 1 but does not explicitly teach:
“further comprising: storing, by the video processor, the output signal in a memory”
Ellis teaches in column 29 lines 15-18 recording device 1406 may be configured to record either standard-definition television programs or high-definition television programs.  Ellis further teaches in column 29 lines 26-28 the components of recording device 1406 may be integrated into other user equipment (e.g., a television, stereo equipment, etc.).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Toma in view of Ellis to have included the features of “further comprising: storing, by the video processor, the output signal in a memory” because users may therefore benefit from systems and methods that allow the users to view program listings and access media content provided by any combination of service providers, media vendors, and other content providers to which the users may have access (Ellis column 2 lines 50-54).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Su et al. US 2014/0247869 hereinafter referred to as Su.
In regards to claim 6, Toma teaches all the limitations of claim 1 but does not explicitly teach:
“further comprising: setting, by the video processor, a color conversion threshold according to the at least one format information; and converting, by the video processor, the input signal into the output signal to fit a gamut of the standard dynamic range format according to the color conversion threshold, in order to generate the output signal”
Su teaches in paragraphs |QQQ5|-[QQ06] conversion from HDR to SDR and clipping in color channels of an RGB color space so that pixel values are within a target range supported by SDR displays. It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Toma in view of Su to include the features of “further comprising: setting, by the video processor, a color conversion threshold according to the at least one format information; and converting, by the video processor, the input signal into the output signal to fit a gamut of the standard dynamic range format according to the color conversion threshold, in order to generate the output signal” to more faithfully represent real-world scenes than conventional displays (Su paragraph [0003]).
Claim(s) 10, 12-13, 15-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Nattress US 2017/0070681 hereinafter referred to as Nattress.
In regards to claim 10, Toma teaches:
“A video signal conversion method, comprising: splitting, by a splitter, an input signal sending from a video source into a first path of the input signal and a second path of the input signal, wherein the splitter is electrically coupled to the video source”
The use of a splitter to send a signal to various different paths is well-known and conventionally available as an off-the-shelf part. In addition the having two receivers receiving each path of the split signal is the natural operation of a splitter. In essence, if it was not expected to send the signal to two different receivers then a splitter would be unnecessary. Toma Figure 2 clearly teaches a signal can be split and sent to different mastering systems for HDR and SDR prior to input into the delivery methods. It is clear that the signal from the input from the film capture and/or digital capture devices are split with one path going to the SDR mastering system and one path going to the HDR mastering system.
“receiving the first path of the input signal; extracting an image metadata from the first path of the input signal; determining whether the first path of the input signal corresponds to a high dynamic range (HDR) imaging format according to at least one format information of the image metadata and determining whether a first video receiver supports the high dynamic range imaging format; in response to the first path of the input signal corresponding to the high dynamic range imaging format and the first video receiver being not support the high dynamic range imaging format, generating a conversion command; receiving, by a video processor, the conversion command; converting, by the video processor, the first path of the input signal generated from the splitter into an output signal corresponding to a standard dynamic range (SDR) imaging format according to the conversion command; sending, by the video processor, the output signal to a first video receiver; receiving, by the first video receiver, the output signal in SDR imaging format”
These features are similar to those of claim 1.  See claim 1.
Toma does not explicitly teach:
“and receiving, by a second video receiver, the second path of the input signal”
However, having two receivers receiving each path of the split signal is the natural operation of a splitter. In essence, if it was not expected to send the signal to two different receivers then a splitter would be unnecessary. Furthermore, Toma Figure 2 clearly teaches different mastering systems for HDR and SDR prior to input into the delivery methods. While Toma does not explicitly teach a simultaneous operation of receivers, this would be considered a routine implementation in the art and do not provide any unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Nattress teaches in the Abstract and Figures 1A-B, inter alia, generate a first monitoring data stream from the encoded stream using a first decoding function, the first monitoring data stream including first image data; and generate a second monitoring data stream from the encoded stream using a second decoding function different from the first decoding function, the second monitoring data stream including second image data having a narrower brightness range than the first image data. The first and second video output ports can output the first and second monitoring data streams for display in parallel. It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Toma in view of Nattress to include the features of “wherein a second video receiver receives the second input signal” because The difference between the brightness capture ranges of camera systems and brightness display ranges of displays can cause undesirable effects in images displayed on displays (Nattress paragraph [0020)]).
In regards to claim 12, Toma/Nattress teach all the limitations of claim 10 and further teach:
“passing through the second path of the input signal without conversion between the HDR imaging format and the SDR imaging format into the second video receiver while the video processor converts the first path of the input signal generated from the splitter into the output signal corresponding to the standard dynamic range imaging format”
Toma Figure 9 paragraph [0148] teaches if the display apparatus connected to data output apparatus 400 supports input of the HDR signal, conversion by DR converter 405 is unnecessary. When it is determined that the conversion processing is unnecessary, the first video signal obtained by video decoder 401 is input into HDMI output unit 406, without passing through DR converter 405. This is equivalent to the signal being passed through without conversion. The presence of a second receiver is necessitated as the first receiver is not compatible with HDR signals and the second receiver is a receiver that is compatible with HDR signal.
In regards to claim 13, Toma/Nattress teach all the limitations of claim 10 and further teach:
“displaying, by a display of the first video receiver, the received output signal”
 Toma paragraph [0149] teaches HDMI output unit 406 outputs the second video signal obtained by converting HDR into SDR, and the HDR control information to the display apparatus.
In regards to claim 15, Toma/Nattress teach all the limitations of claim 10 and further teach:
“wherein determining whether the first video receiver supports the high dynamic range imaging format comprises: determining whether the first video receiver supports the high dynamic range imaging format according to hardware efficiency or software information”
Toma teaches in paragraph [0148] data output apparatus 400 may determine whether conversion processing is necessary by confirming whether the connected display apparatus supports input of the HDR signal in HDMI initialization processing, etc.  Toma teaches in [0149] HDMI output unit 406 determines in initialization processing of the transmission protocol (for example, HDMI) whether the display apparatus supports the video output with the luminance range of the HDR signal (first video signal).  This can be either hardware efficiency or software information.
In regards to claim 16, Toma/Nattress teach all the limitations of claim 10 and claim 16 contains similar limitations.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 10.
In regards to claim 18, Toma/Nattress teach all the limitations of claim 16 and claim 18 contains similar limitations as in claim 12.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 12.
In regards to claim 19, Toma/Nattress teach all the limitations of claim 16 and claim 19 contains similar limitations as in claim 13.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 13.
Claim(s) 11, 14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Nattress and further in view of Ellis.
In regards to claim 11, Toma/Nattress teach all the limitations of claim 10 and further teach:
“wherein the second video receiver has at least one video function, the second video receiver executes the at least one video function based on the second path of the input signal”
Nattress Figure 1 B teaches a second path to an HDR display 34.  The video function may be interpreted as displaying HDR content. It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Toma in view of Nattress to include the features of “wherein the second video receiver has at least one video function, the second video receiver executes the at least one video function based on the second path of the input signal” because The difference between the brightness capture ranges of camera systems and brightness display ranges of displays can cause undesirable effects in images displayed on displays (Nattress paragraph [0020)]).
Toma/Nattress do not explicitly teach:
“and the at least one video function is a storage function, a live broadcast function, or a video editor function”
Ellis teaches in column 29 lines 15-18 recording device 1406 may be configured to record either standard-definition television programs or high-definition television programs.  Ellis further teaches in column 29 lines 26-28 the components of recording device 1406 may be integrated into other user equipment (e.g., a television, stereo equipment, etc.).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Toma in view of Ellis to have included the features of “further comprising: storing, by the video processor, the output signal in a memory” because users may therefore benefit from systems and methods that allow the users to view program listings and access media content provided by any combination of service providers, media vendors, and other content providers to which the users may have access (Ellis column 2 lines 50-54).
In regards to claim 14, Toma/Nattress teach all the limitations of claim 10 and further teach:
“further comprising:  storing, by a storage of the first video receiver, the output signal in SDR imaging format, wherein the first video receiver has at least one video function, the first video receiver executes the at least one video function based on the output signal, and the at least one video function is a storage function, a live broadcast function, or a video editor function”
This feature is nothing more than combining a storage device and a display device.  This is well-known.  For example, Ellis teaches in column 29 lines 15-18 recording device 1406 may be configured to record either standard-definition television programs or high-definition television programs.  Ellis further teaches in column 29 lines 26-28 the components of recording device 1406 may be integrated into other user equipment (e.g., a television, stereo equipment, etc.).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Toma in view of Ellis to have included the features of “further comprising:  storing, by a storage of the first video receiver, the output signal in SDR imaging format, wherein the first video receiver has at least one video function, the first video receiver executes the at least one video function based on the output signal, and the at least one video function is a storage function, a live broadcast function, or a video editor function” because users may therefore benefit from systems and methods that allow the users to view program listings and access media conten8t provided by any combination of service providers, media vendors, and other content providers to which the users may have access (Ellis column 2 lines 50-54).
In regards to claim 17, Toma/Nattress teach all the limitations of claim 16 and claim 17 contains similar limitations as in claim 11.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 11.
In regards to claim 20, Toma/Nattress teach all the limitations of claim 16 and further teach:
“further comprising: displaying, by a display of the first video receiver, the received output signal, wherein the first video receiver is a personal computer”
Toma paragraphs [0359]-[0360] tech embodiment where the conversion apparatus is a personal computer.
“and storing, by a storage of the second video receiver, the second path of the input signal”
Ellis teaches in column 29 lines 15-18 recording device 1406 may be configured to record either standard-definition television programs or high-definition television programs.  Ellis further teaches in column 29 lines 26-28 the components of recording device 1406 may be integrated into other user equipment (e.g., a television, stereo equipment, etc.).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Toma in view of Ellis to have included the features of “and storing, by a storage of the second video receiver, the second path of the input signal” because users may therefore benefit from systems and methods that allow the users to view program listings and access media content provided by any combination of service providers, media vendors, and other content providers to which the users may have access (Ellis column 2 lines 50-54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422